Citation Nr: 1045966	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on a need for 
the regular aid and attendance of another person or by reason of 
being housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from February 1985 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).


FINDING OF FACT

The Veteran is need of care or assistance on a regular basis to 
protect him from the hazards or dangers of untreated medical 
disorders due to his service-connected schizophrenia.


CONCLUSION OF LAW

The requirements for special monthly compensation on account of 
being in need of aid and attendance of another person have been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of entitlement to special 
monthly compensation based on need for the regular aid and 
attendance of another person, because the claim is granted.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

At present, service connection is in effect for schizophrenia, 
rated as 100 percent disabling since February 22, 1991.  The 
Veteran seeks entitlement to special monthly compensation based 
on the need for the regular aid and attendance of another person 
or by reason of being housebound.  Generally, with respect to 
claims of entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another person, 
such claims will be granted when the Veteran, due to a service-
connected disability, has the anatomical loss or loss of use of 
both feet or one hand and one foot, or is blind in both eyes, or 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to the 
following:  inability of the veteran to dress or undress 
himself/herself or to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
the veteran to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the veteran from the hazards or dangers inherent in his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the veteran 
remain in bed.  It is not required that all of the disabling 
conditions listed above be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in connection 
with his/her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).

In November 2003, the Veteran underwent a VA examination in order 
to determine whether he was in need of the regular aid and 
attendance of another person due solely to his service-connected 
schizophrenia.  The VA examiner incorporated the Veteran's 
nonservice-connected asthma into the rendered opinion.  As such, 
the examination was inadequate for purposes of determine 
entitlement to special monthly compensation.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007)(holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

In January 2009, the Board determined that the evidence of record 
was insufficient because it did not include competent evidence 
addressing the issue of whether the Veteran was in need of 
regular aid and attendance of another person based solely on his 
service-connected schizophrenia.  Consequently, the Board 
remanded the claim for a VA examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical information 
for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In May 2009, the Veteran underwent a VA examination to ascertain 
whether he was in need of regular aid and attendance of another 
person due to his service-connected schizophrenia.  During the 
examination, the Veteran's spouse reported that the Veteran would 
not take his medications, psychiatric or otherwise, on his own as 
the Veteran appeared to have no insight into the fact that he 
needed to take such medication.  After a thorough review of the 
Veteran's claims file, the examiner opined, in relevant part, as 
follows:

[The Veteran] appears to be severely impaired 
in all spheres, socially, recreationally, and 
vocationally in that he is avoidant, 
isolated, cannot tolerate being around people 
because he gets paranoid, and even has 
referential ideation about them, and has had 
homicidal thoughts toward people.  
Vocationally, he has not worked since 1987, 
and it is all but impossible that this man 
could function in any work capacity now, 
given his limitations.  It does appear that 
[schizophrenia] began while he was in the 
Navy, so it is a Service-Connected 
illness....Aid and attendance does not seem 
necessary at this time because he is able to 
change his oxygen tank when need be, he can 
dress himself, he can fix himself a sandwich, 
feed himself and toilet himself; however, he 
can't manage his own medication, and in fact, 
will not take [his medication] if his wife 
doesn't give them to him, nor does he manage 
his diabetes maintenance, i.e., to stick 
himself, check his glucose, nor will he bathe 
himself or stick to his diet.  Therefore, he 
definitely needs someone there to watch over 
him and manage these various illnesses or he 
will get himself into serious trouble.

Although the VA examiner's opinion is not the model of clarity, 
the rendered opinion demonstrated that the Veteran's service-
connected schizophrenia prevented him from being able to 
adequately monitor or care for his service-connected 
schizophrenia or for his nonservice-connected disorders.  Thus, 
without regular aid and attendance of another person, the 
Veteran's service-connected schizophrenia effectively exposes him 
to the health hazards or dangers associated with untreated 
medical disorders, including schizophrenia and diabetes.  
Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran is in need of the regular aid and 
attendance of another person due to his service-connected 
schizophrenia.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
such, special monthly compensation based on regular need for aid 
and attendance is warranted.

Special monthly compensation based on the need for regular aid 
and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l), (s).  In view of the Board's grant of special monthly 
compensation based on the need for regular aid and attendance 
herein, the issue of entitlement to special monthly compensation 
on account of being housebound is moot.


ORDER

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


